Strategic Funding Source, Inc. v Steenbok, Inc. (2021 NY Slip Op 04686)





Strategic Funding Source, Inc. v Steenbok, Inc.


2021 NY Slip Op 04686


Decided on August 12, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 12, 2021

Before: Renwick, J.P., Kennedy, Scarpulla, Mendez , JJ. 


Index No. 652710/19 Appeal No. 14104 Case No. 2021-00877 

[*1]Strategic Funding Source, Inc. doing business as Kapitus and Kapitus Servicing, Inc. formerly known as Colonial Funding Network, Inc., etc., et al., Plaintiffs-Respondents,
vSteenbok, Inc., et al., Defendants-Appellants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about February 17, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 08, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: August 12, 2021